I agree with the rules of law announced in the syllabus and with the conclusion affirming. However, I do not believe this decision is soundly supported by the cited cases, Moore v. Bevelin and Speed v. Fariss, which cases are definitely distinguished upon the difference in fact and controlling rules of law. Nevertheless, I am satisfied the conclusion here is sound and is well supported by other authorities. See Haynes v. Rosenfield, 99 Okla. 158, 225 P. 975; Wagg v. Herbert,19 Okla. 525, 92 P. 250, and Seawell v. Hendricks, 4 Okla. 435,46 P. 557, and Doggett v. Johnson, 82 Mont. 338, 267 P. 292, and Watson v. Edwards, 105 Cal. 70, 38 P. 527.